PER CURIAM.
The defendant American Express Company appeals a final judgment based on a jury verdict for the plaintiff-appellee in the amount of $980 for compensatory damages and $1,2S0 for punitive damages. The principal argument presented is that the evidence was insufficient to establish punitive damages because no independent tort was alleged or proven. Our examination of the pleadings convinces us that while the complaint was inartfully drawn it was sufficient to inform the defendant of the plaintiff’s claim that damages for the tort of defamation were sought. See Milu, Inc. v. Duke, Fla.App.1967, 204 So.2d 31. The evidence submitted was sufficient to support the claim.
The appellant’s second point urges reversal upon the claimed impropriety of certain statements presented by the plaintiff’s attorney in his closing argument. The appellant as defendant failed to object to the argument, and the appellant’s motion for mistrial was not made until after the jury had retired. Under these circumstances, we ought not reverse unless the claimed improper statements were so prejudicial as to be incurable by instruction. We find that such is not the case in this instance. Cf. Stewart v. Cook, Fla.App.1969, 218 So.2d 491.
Affirmed.